Title: From Alexander Hamilton to Jonathan Dayton, [after 21 December 1799]
From: Hamilton, Alexander
To: Dayton, Jonathan


[New York, after 21 December 1799]

An Accurate view of the internal situation of the UStates presents many discouraging reflections to the enlightened friends of our Government and country. Notwithstanding the unexampled success of our public measures at home and abroad—notwithstanding the instructive comments afforded by the disastrous & disgusting scenes of the french Revolution, public opinion has not been ameliorated—sentiments dangerous to social happiness have not been diminished—on the contrary there are symptoms which warrant the apprehension that among the most numerous class of citizens errors of a very pernicious tendency have not only preserved but have extended their empire. Though something may have been gained on the side of men of information and property, more has probably been lost on that of persons of different description. An extraordinary exertion of the friends of Government, aided by circumstances of momentary impression, gave in the last election for members of Congress a more favourable countenance to some states than they had before worne. Yet it is the belief of well informed men that no real or desirable change has been wrought in those States. On the other hand it is admitted by close observers that some of the parts of the Union which in time past have been the soundest have of late exhibited signs of a gangrene begun and progressive.
It is likewise apparent that opposition to the government has acquired more system than formerly—is bolder in the avowal of its designs—less solicitous than it was to discriminate between the Constitution and the Administration—more open and more enterprising in its projects.
The late attempt of Virginia & Kentucke to unite the state legislatures in a direct resistance to certain laws of the Union can be considered in no other light than as an attempt to change the Government.
It is stated, in addition, that the opposition-Party in Virginia, the head Quarters of the Faction, have followed up the hostile declarations which are to be found in the resolutions of their General Assembly by an actual preparation of the means of supporting them by force—That they have taken measures to put their militia on a more efficient footing—are preparing considerable arsenals and magazines and (which is an unequivocal proof how much they are in earnest) have gone so far as to lay new taxes on their citizens.
Amidst such serious indications of hostility, the safety and the duty of the supporters of the Government call upon them to adopt vigorous measures of counteraction. It will be wise in them to act upon the hypothesis that the opposers of the Government are resolved, if it shall be practicable to make its existence a question of force. Possessing as they now do all the constitutional powers, it will be an unpardonable mistake on their part if they do not exert them to surround the constitution with new ramparts and to disconcert the schemes of its enemies.
The measures proper to be adopted may be classed under  heads:
1 Establishments which will extend the influence and promote the popularity of the Government.
Under this head three important expedients occur—1 The Extension of the Judiciary system. 2 The improvement of the great communications as well interiorly as coastwise by turnpike roads. 3 The institution of a Society with funds to be employed in premiums for new inventions discoveries and improvements in Agriculture and in the Arts.
The extension of the Judiciary system ought to embrace two objects—one The subdivision of each state into small Districts (suppose Connecticut into four and so in proportion) assigning to each a Judge with a moderate salary—the other the appointment in each Country of Conservators or Justices of the Peace with only Ministerial functions and with no other compensations than fees for the services they shall perform.
This measure is necessary to give efficacy to the laws the execution of which is obstructed by the want of similar organs and by the indisposition of the local Magistrates in some states. The constitution requires that Judges shall have fixed salaries—but this does not apply to mere Justices of the peace without Judicial powers. Both those descriptions of persons are essential as well to the energetic execution of the laws as to the purpose of salutary patronage.
The thing would no doubt be a subject of clamour, but it would carry with it its own antidote, and when once established would bring a very powerful support to the Government.
The improvement of the roads would be a measure universally popular. None can be more so. For this purpose a regular plan should be adopted coextensive with the Union to be successively executed—and a fund should be appropriated sufficient for the basis of a loan of a Milion of Dollars. The revenue of the Post office naturally offers itself. The future revenue from tolls would more than reimburse the expence; and public utility would be promoted in every direction.
The institution of a society with the aid of proper funds to encourage Agriculture and the arts, besides being productive of general advantage, will speak powerfully to the feelings and interests of those classes of men to whom the benefits derived from the Government have been heretofore the least manifest.
2 Provisions for augmenting the means and consolidating the strength of the Government.
A Milion of Dollars may without difficulty be added to the Revenue, by increasing the rates of some existing indirect taxes and by the addition of some new items of a similar character. The direct taxes ought neither to be increased nor diminished.
Our naval force ought to be completed to six Ships of the line Twelve frigates and twenty four sloops of War. More at this juncture would be disproportioned to our resources. Less would be inadequate to the end to be accomplished.
Our Military force should for the present be kept upon its actual footing; making provision for a reinlistment of the men for five years in the event of a settlement of differences with France—with this condition that in case of peace between Great Britain France and Spain, the UStates being then also at peace, all the Privates of twelve additional Regiments of Infantry and of the Regiment of Dragoons exceeding Twenty to a Company shall be disbanded. The corps of Artillerists may be left to retain the numbers which it shall happen to have; but without being recruited until the number of privates shall fall below the standard of the Infantry & Dragoons. A power ought to be given to the President to augment the four Old Regiments to their War Establishmt.
The laws respecting volunteer Companies & the Eventual army should be rendered permanent and the Executive should proceed without delay to organise the latter. Some modifications of the discretion of the President will however be proper in a permanent law. And it will be a great improvement of the plan if it shall be thought expedient to allow the inlistment, for the purpose of instruction, of a corps of serjeants equal to the number requisite for the Eventual Army.
The Institution of a Military Academy will be an auxiliary of great importance.
Manufactories of every article, the woolen parts of cloathing included, which are essential to the supply of the army ought to be established.
3 Arrangements for confirming and enlarging the legal Powers of the Government.
There are several temporary laws which in this view ought to be rendered permanent, particularly that which authorises the calling out of the Militia to suppress unlawful combinations and Insurrections.
An article ought to be proposed to be added to the constitution for empowering Congress to open canals in all cases in which it may be necessary to conduct them through the territory of two or more states or through the territory of a State and that of the UStates. The power is very desireable for the purpose of improving the prodigious facilities for inland navigation with which nature has favoured this Country. It will also assist commerce and agriculture by rendering the transportation of commodities more cheap and expeditious. It will tend to secure the connection by facilitating the communication between distant portions of the Union. And it will be a useful source of influence to the Government.
Happy would it be if a clause would be added to the constitution, enabling Congress on the application of any considerable portion of a state, containing not less than a hundred thousand persons, to erect it into a separate state on the condition of fixing the quota of contributions which it shall make towards antecedent debts, if any there shall be, reserving to Congress the authority to levy within such state the taxes necessary to the payment of such quota, in case of neglect on the part of the State. The subdivision of the great states is indispensable to the security of the General Government and with it of the Union. Great States will always feel a rivalship with the common head, will often be disposed to machinate against it, and in certain situations will be able to do it with decisive effect. The subdivision of such states ought to be a cardinal point in the Fœderal policy: and small states are doubtless best adapted to the purposes of local regulation and to the preservation of the republican spirit. This suggestion however is merely thrown out for consideration. It is feared that it would be inexpedient & even dangerous to propose at this time an amendment of the kind.
4 Laws for restraining and punishing incendiary and seditious practices.
It will be useful to declare that all such writings &c which at common law are libels if levelled against any Officer whatsoever of the UStates shall be cognizable in the Courts of UStates.
To preserve confidence in the Officers of the General Government, by preserving their reputations from malicious and unfounded slanders, is essential to enable them to fulfil the ends of their appointment. It is therefore both constitutional and politic to place their reputations under the guardianship of the Courts of the United States. They ought not to be left to the cold and relucant protection of state courts always temporising sometimes disaffected.
But what avail laws which are not executed? Renegade Aliens conduct more than one of the most incendiary presses in the UStates—and yet in open contempt and defiance of the laws they are permitted to continue their destructive labours. Why are they not sent away? Are laws of this kind passed merely to excite odium and remain a dead letter? Vigour in the Executive is at least as necessary as in the legislative branch. If the President requires to be stimulated those who can approach him ought to do it.
